3/11/2019
        Case                             City of Los
               2:18-cv-07670-CAS-PLA Document    17-2Angeles Mail -03/11/19
                                                          Filed     Re: Schellenberg
                                                                                  Page 1 of 7 Page ID #:122


                                                                                             Ruth Kwon <ruth.kwon@lacity.org>



  Re: Schellenberg
  Ruth Kwon <ruth.kwon@lacity.org>                                                       Tue, Feb 5, 2019 at 11:17 AM
  To: Carol Sobel <carolsobel@aol.com>
  Cc: Monique Alarcon <Monique.alarcon8@gmail.com>, Arlene Hoang <arlene.hoang@lacity.org>, Gabriel Dermer
  <gabriel.dermer@lacity.org>

    Carol,

    We certainly wish to maintain a professional and courteous dialogue. For that reason, Arlene reached out to you over a
    week ago (just a few days after Arlene and I were assigned this case) so that Plaintiff Mr. Schellenberg could attempt to
    seek leave to include the four additional incidents he wishes to include in this lawsuit.

    It seems as if you are asking us to hunt for analogues to the parties' situation, without regard to the express requirements
    of the FRCP and Government Claims Act.
    The FRCP requires that a litigant seek leave of Court by "motion" and with reasonable "notice." The claims presentment
    requirements of the Government Claims Act are to be exhausted prior to filing a lawsuit.

    As for the filing fees, you asked me to explain why Plaintiff should file a motion for leave instead of coming to some
    informal agreement/in lieu of Defendant filing some motion. We explained that there were many potential reasons why
    FRCP 15(d) and Government Claims Act have such requirements, including overcrowding of dockets, filing fees for each
    lawsuit, not to mention simple prejudice to the defendant, here a government entity. I did not accuse Plaintiff of avoiding
    the filing fees. Indeed, you had already volunteered that Plaintiff would be willing to file two new lawsuits in state and
    federal courts (thus incurring additional filing fees) to resolve this issue.

    What we have been saying all along is that there is a remedy prescribed by the applicable rules. Plaintiff can apply for
    leave of Court via noticed motion to include four additional incidents, which post-date the lawsuit and were not presented
    in government claims prior to the initiation of this lawsuit.

    On Tue, Feb 5, 2019 at 10:21 AM <carolsobel@aol.com> wrote:
      It is not helpful to maintaining a professional relationship for you to take this position that
      somehow we are asking you to litigate around the FRCP or state law. We believe we are in
      complete compliance.

      None of the cases and none of the rules you cite on the FRCP address the situation where a
      party has amended the complaint before any responsive pleading was filed. The cases are clear
      that FRCP 15 is too be liberally construed in the interest of moving forward on the merits and not
      elevating form over substance.

      None of the rules that you cite address the situation here where you filed no responsive pleading
      before we amended. The state case you cited - City of Stockton - does not address the situation
      where a party files a tort claim, waits for it to be denied, files a complaint, then files another tort
      claim, waits for it to be exhausted, then files an amended complaint. We did not file suit on the
      second set of tort claims until the City had ample time to meets its statutory opportunity to
      investigate the complaint. If you have another case that addresses the situation where a party
      does not amend until after a subsequent tort claim involving the same parties in a related
      incident is denied by operation of law, please send us the case.

      Your statement to us the other day of a concern that we are somehow circumventing paying
      another $400 to the federal court is not compelling. Given Mr. Schellenberg's indigent state, he
      would qualify for a fee waiver in any event. Nor am I aware of any case that holds that a party
      may not amend without filing an additional fee. Federal court, unlike state court, is not run on per
      filing fee charges.

https://mail.google.com/mail/u/1?ik=1ee032ac78&view=pt&search=all&permmsgid=msg-a%3Ar3442894006522744939&simpl=msg-a%3Ar34428940…   1/5
3/11/2019
        Case2:18-cv-07670-CAS-PLA Document     City of Los
                                                       17-2Angeles Mail -03/11/19
                                                                Filed     Re: Schellenberg
                                                                                        Page 2 of 7 Page ID #:123
      To be clear, I did not say or even "suggest" that I extended the time for the City to file a
      responsive pleading based on the City's agreement to the content of the new pleading. Please
      do not represent to the Court otherwise. My email to Gabriel speaks for itself. I said nothing
      when I wrote him the email other than saying the extension was fine because we would amend
      the complaint. He certainly could have done so. He could have said "send me the amended
      complaint before you file it." He did not.

      My statement about filing in state court and federal court at the same time was a result of your
      insistence that we could not amend to add in state claims based on the incidents in the second
      tort claim because the litigation was already filed. I understood your argument to be that one can
      never amend a case to add in subsequent tort claims once the time for the defendant to
      investigate said claims had expired. The only option then would be to file separate lawsuits
      seriatim. Nothing in the statutory scheme requires such a result.

      Because Rule 15 is liberally construed, and because we are the very beginning of this litigation, I
      would anticipate that the Court would give leave to amend, were such a motion necessary.
      Indeed, as the City learned in Desertrain v. City of Los Angeles, the Court should give leave to
      amend even at the summary judgment stage (or after trial). In our view it is not necessary and it
      is only going to result in considerable additional hours by us.

      You should do what you want to do but it is our position that we should move on with litigating the
      merits of the case.



      carolsobel@aol.com
      Carol Sobel
      725 Arizona Avenue, Suite 300
      Santa Monica, CA 90401


      -----Original Message-----
      From: Ruth Kwon <ruth.kwon@lacity.org>
      To: Carol Sobel <carolsobel@aol.com>; Monique Alarcon <Monique.alarcon8@gmail.com>
      Cc: Arlene Hoang <arlene.hoang@lacity.org>; Gabriel Dermer <gabriel.dermer@lacity.org>
      Sent: Tue, Feb 5, 2019 10:02 am
      Subject: Re: Schellenberg

      Carol and Monique,

             As we did not hear from you yesterday, the City will assume that Plain ﬀ has decided not to seek
      leave of Court for its supplemental complaint (Dkt. No. 13.)

             This email memorializes our meet and confer on this issue, most recently on Thursday, 1/31. In
      sum, the City cannot, and will not, li gate or s pulate around either the 1) Federal Rules of Civil
      Procedure or 2) the state’s Government Claims Act.

      Federal Rules of Civil Procedure
             Pursuant to Rule 15(d), a party must seek, by no ced mo on, leave of Court before ﬁling a
      pleading rela ng to events occurring a er ﬁling of a lawsuit. See FRCP 15(d) (“Supplemental
      Pleadings. On mo on and reasonable no ce, the court may on just terms, permit a party to serve a
      supplemental pleading se ng out any transac on, occurrence or event that happened a er the date of
      the pleading to be supplemented.”) (underlining added)


https://mail.google.com/mail/u/1?ik=1ee032ac78&view=pt&search=all&permmsgid=msg-a%3Ar3442894006522744939&simpl=msg-a%3Ar34428940…   2/5
3/11/2019
        Case  2:18-cv-07670-CAS-PLA Document      City of Los
                                                          17-2Angeles Mail -03/11/19
                                                                   Filed     Re: Schellenberg
                                                                                           Page 3 of 7 Page ID #:124
              Your original complaint, ﬁled on 9/3/18, alleged state and Cons tu onal claims arising from a
      single event of 7/14/17. See Dkt. No. 1

               The latest complaint, en tled an “amended” complaint, alleges four addi onal incidents: on
      7/10/18, 9/6/18, 9/19/18, and 10/23/18. Because three of those incidents occurred a er the ﬁling date
      of this lawsuit (9/3/18), Plain ﬀ’s latest complaint is a supplemental complaint, requiring leave of
      Court. FRCP 15(d). It is therefore an unauthorized complaint unless Plain ﬀ ﬁles a no ced mo on and
      receives leave of Court.

      Government Claims Act
              Furthermore, pursuant to the claims presentment requirements of the state’s Government Claims
      Act, a prospec ve li gant must submit a claim to a local government en ty and obtain a denial prior to
      ﬁling a lawsuit on that government claim. In the case shared with you, the state Supreme Court held that,
      "[t]he Legislature's intent to require the presenta on of claims before suit is ﬁled could not be clearer.” (§
      945.4.) City of Stockton v. Superior Court, 42 Cal.4th 730,746 (2007) (italics in original.)

             Here, for the four incidents now alleged in the supplemental complaint, Plain ﬀ has admi ed that
      he submi ed a government claim to the City on 11/7/18, while his current lawsuit was pending. AC, ¶
      39. Therefore, Plain ﬀ has not complied with the claims presenta on requirement.

              Rather than seeking leave of the Court to add these incidents to the pending lawsuit, you have
      stated that Plain ﬀ may ﬁle new lawsuits in federal and state courts. While we do not understand why
      that route would be preferable to Plain ﬀ or even if that would be permi ed under the circumstances,
      we are s ll wai ng to hear whether you will choose that route.

              You have also suggested that you extended the responsive pleading deadline for the original
      complaint on the condi on that the City agree to the contents of the supplemental complaint. As
      explained to you, Mr. Dermer was never shown a copy of a dra proposed complaint, so could not agree
      to the inclusion of the four new incidents. Regardless, per FRCP 15(d) and the Government Claims Act,
      the par es cannot so s pulate without the Court’s Order.

              Given this confusion, we informed you that the City may be forced to seek the Court’s interven on
      for a ﬁrm response date to the original complaint, which is the only authorized pleading on ﬁle and/or to
      strike the unauthorized “First Amended Complaint.”




      On Wed, Jan 30, 2019 at 3:00 PM Arlene Hoang <arlene.hoang@lacity.org> wrote:
       Hi Carol and Monique:

         My colleague Ruth Kwon and I would like to have teleconference with you tomorrow (Jan. 31) at 2 p.m. if you are
         available to try and see if we could work out a resolution on these issues. Will you please advise if that works for
         you, and if so, the best number to reach you. Thank you.


         Arlene Hoang
         Deputy City Attorney, City of Los Angeles
         Business and Complex Litigation Division
         200 N. Main Street, Room 675
         Los Angeles, CA 90012
         Phone: 213-978-7508
         Fax: 213-978-7011
         Arlene.Hoang@lacity.org
https://mail.google.com/mail/u/1?ik=1ee032ac78&view=pt&search=all&permmsgid=msg-a%3Ar3442894006522744939&simpl=msg-a%3Ar34428940…   3/5
3/11/2019
        Case                              City of Los
                2:18-cv-07670-CAS-PLA Document    17-2Angeles Mail -03/11/19
                                                           Filed     Re: Schellenberg
                                                                                   Page 4 of 7 Page ID #:125

           On Tue, Jan 29, 2019 at 2:12 PM <carolsobel@aol.com> wrote:
             Thank you for your letter concerning our pleadings in this case. After reviewing the authorities you
             cite, we believe that the FAC is properly filed. In fact, we believe the authorities you cite support the
             appropriateness of our filing.
             The City cites Cabrera v. City of Hun ngton Park, 159 F.3d 374, 382 (9th Cir. 1998) and Connectu LLC v.
             Zuckerberg, 522 F.3d 82, 90 (1st Cir. 2008) to explain why Plain ﬀ must seek leave to ﬁle both a supplemental
             and amended complaint. Both Cabrera and Connectu, however, support Plain ﬀ’s posi on that seeking leave
             to ﬁle an amended and supplemental complaint would be fu le.
             In Cabrera, the Ninth Circuit determined that although the plain ﬀ ﬁled an amended complaint - instead of a
             supplemental complaint - to include facts that occurred a er the ini al ﬁling, the characteriza on of the
             pleading was immaterial. Cabrera, 159 F.3d at 382. Instead, the court made clear that Rule 15(d), like the rest
             of the Rules, should be read “to minimize technical obstacles to a determina on of the controversy on its
             merits.” Id. Accordingly, the court found that the plain ﬀ’s amended complaint adequately raised a malicious
             prosecu on claim within the statute of limita ons and reversed the lower court. Id.
             Connectu further supports Plain ﬀ’s posi on. “The diﬀerence [between a supplemental and an amended
             complaint] is modest.” Connectu, 522 F.3d at 90. Here, as in Connectu, at this stage in the pleadings, “the
             ques on of which label applies is more theore cal than real.” Id. If the par es can agree to leave the FAC as is,
             acknowledging that it would avoid the need to incur further fees in this case, there is no procedural error with
             the FAC. See Id.; United States v. Zannino, 895 F2d 1, 17 (1st Cir. 1990).
             Given that there is no bad faith, undue delay, prejudice, or fu lity to the proposed amendments, the Court is
             likely to grant a mo on to amend and/or supplement the pleadings, if Plain ﬀ were to ﬁle one, but that
             seems like an unnecessary expenditure of time on plaintiff's counsel's part.
              On December 17, 2018, the par es agreed to a 30-day extension of me to answer. In January, the City asked
             for addi onal me to respond to the ini al complaint. On January 15, 2019, -the par es agreed that Plain ﬀs
             would ﬁle an FAC within the 30-day extension period, thereby allowing the City addi onal me to ﬁle a
             responsive pleading. The amendment was made with the opposing party's knowledge. There was no
             objection from Gabriel at that time. I specifically advised Gabriel that the amended complaint would
             include the events in the second tort claim and sent him a copy of that tort claim.
             If you still disagree that are amended complaint if proper and, instead, needs to be an amended
             complaint and a supplemental complaint only with leave of the court, you are free to file a motion to
             strike the amended complaint. I hope that, instead, we can move to the merits.


             Carol Sobel




             carolsobel@aol.com
             Carol Sobel
             725 Arizona Avenue, Suite 300
             Santa Monica, CA 90401

           *****************Confidentiality Notice *************************
           This electronic message transmission contains information
           from the Office of the Los Angeles City Attorney, which may be confidential or protected by the attorney-client
           privilege and/or the work product doctrine. If you are not the intended recipient, be aware that any disclosure,
           copying,
           distribution or use of the content of this information is prohibited. If you have received this communication in error,
           please notify us immediately by e-mail and delete the original message and any attachments without reading or
           saving in any manner.
           ********************************************************************


      --
https://mail.google.com/mail/u/1?ik=1ee032ac78&view=pt&search=all&permmsgid=msg-a%3Ar3442894006522744939&simpl=msg-a%3Ar34428940…    4/5
3/11/2019
        Case                             City of Los
               2:18-cv-07670-CAS-PLA Document    17-2Angeles Mail -03/11/19
                                                          Filed     Re: Schellenberg
                                                                                  Page 5 of 7 Page ID #:126
      Ruth M. Kwon
      Deputy City Attorney
      Business and Complex Litigation



      ***************** Confidentiality Notice *************************
      This electronic message transmission contains information
      from the Office of the Los Angeles City Attorney, which may be confidential or protected by the attorney-client
      privilege and/or the work product doctrine. If you are not the intended recipient, be aware that any disclosure,
      copying,
      distribution or use of the content of this information is prohibited. If you have received this communication in error,
      please notify us immediately by e-mail and delete the original message and any attachments without reading or
      saving in any manner.
      ****************************** ****************************** ********


    --
    Ruth M. Kwon
    Deputy City Attorney
    Business and Complex Litigation




https://mail.google.com/mail/u/1?ik=1ee032ac78&view=pt&search=all&permmsgid=msg-a%3Ar3442894006522744939&simpl=msg-a%3Ar34428940…   5/5
Case 2:18-cv-07670-CAS-PLA Document 17-2 Filed 03/11/19 Page 6 of 7 Page ID #:127
Case 2:18-cv-07670-CAS-PLA Document 17-2 Filed 03/11/19 Page 7 of 7 Page ID #:128
